                   Case 1:20-cv-08924-CM Document 226 Filed 08/05/21 Page 1 of 5




GEORGIA M. PESTANA                                   THE CITY OF NEW YORK                                                   DARA L. WEISS
Corporation Counsel                                                                                                            Senior Counsel
                                                      LAW DEPARTMENT                                                     daweiss@law.nyc.gov
                                                       100 CHURCH STREET                                                Phone: (212) 356-3517
                                                                                                                          Fax: (212) 356-1148
                                                    NEW YORK , NEW YORK 10007



        By ECF                                                                                       August 5, 2021
        Honorable Gabriel W. Gorenstein
        United States Magistrate Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                 In Re: New York City Policing During Summer 2020 Demonstrations,
                        No. 20 Civ. 8924 (CM) (GWG)
                        This filing is related to all cases

        Your Honor:

                I am a Senior Counsel in the Office of Georgia M. Pestana, Corporation Counsel of the
        City of New York and I am among counsel for the defense in the above-referenced matter. I
        write in accordance with Rule 2.A of the Court’s Individual Practices to respectfully oppose
        plaintiffs’ letter motion pursuant to Local Civil Rule 37.2 1.


        1
          Defendants are once more compelled to note plaintiffs' gamesmanship, here, by publicly filing inappropriate and
        gratuitous material as exhibits on the docket. Defendants previously addressed this practice by plaintiffs in their
        letter filed July 15, 2021 (Dkt no. 198), opposing plaintiff's letter motion filed on July 13, 2021 (Dkt no. 193).
        Plaintiffs had annexed the complete set of defendants' responses to Plaintiffs' Consolidated Discovery Requests. See
        Dkt nos. 193, 193-2, 198 at n.4. In total, "Exhibit 2" was 178 pages long; however, plaintiffs' letter in support of
        which the exhibit was purportedly filed only cited to nine (9) pages of this 178-page exhibit. Further, there were no
        redactions to the material, such that all 178 pages' worth of defendants' discovery were available for public viewing,
        despite plaintiffs’ very limited reference to it. Not only was this act ethically dubious and evident of gamesmanship
        by plaintiffs, who appear set on using and abusing every opportunity afforded by their Rule 37.2 motions to make as
        much of defendants' discovery material available for public show, it also violated Local Civil Rule 5.1 of the
        Southern District of New York, "Filing of Discovery Materials," which states: "A party seeking or opposing relief
        under Fed. R. Civ. P. 26 through 37 inclusive, or making or opposing any other motion or application, shall quote
        or attach only those portions of the depositions, interrogatories, requests for documents, requests for
        admissions, or other discovery or disclosure materials, together with the responses and objections thereto,
        that are the subject of the discovery motion or application, or that are cited in papers submitted in connection
        with any other motion or application. See also Civil Local Rule 37.1." (emphasis added). Here again,, in
        connection with plaintiffs' August 3, 2021 Letter (Dkt no. 219), they have filed gratuitous material on the public
        docket -- specifically, the full transcript of the parties' conference before this Court on July 20, 2021, which is
        annexed as "Exhibit B" to plaintiffs' Rule 37.2 letter motion. Similar to plaintiffs' public filing of a 178-page exhibit
        of which they cited to just nine (9) pages, the July 20 transcript, or "Exhibit B," totals 68 pages, yet plaintiffs only
        cite to five (5) pages of it. There was no legitimate reason for plaintiffs to have filed the entire transcript on the
        docket.
           Case 1:20-cv-08924-CM Document 226 Filed 08/05/21 Page 2 of 5




         With respect to plaintiffs’ first point, it must be made clear that defendants have no
objection to producing for inspection, and in fact have had ready to produce for inspection at our
office, the 129 closed CCRB files as well as the IAB files that were contained in the DOI’s files,
in accordance with Your Honor’s Orders. The open CCRB files, which are not due to be
produced until mid-August, will be produced and available for inspection on or about August 9,
2021. Defendants have invited counsel for plaintiffs to come and inspect these voluminous
documents and advise us which they would like copied, pursuant to the provisions of Federal
Rule of Civil Procedure 34. Plaintiffs have simply refused to avail themselves of the opportunity
to inspect the documents, and instead have, once again, sought court intervention.

        Plaintiffs fail to adequately support their second argument, in which they claim that
inspecting the requested CCRB and IAB records on a computer in defendants' offices would be
"unduly burdensome and makes little sense in practice." (Dkt no. 219 at 3). Where a party has
offered to permit an in-person inspection, “…unless and until such an inspection is
undertaken…and is shown to be unduly burdensome or otherwise inefficient...” an offer to
permit an inspection comports with discovery requests. Sky Med. Supply Inc. v. SCS Support
Claim Servs., No. 12-CV-6883 (JFB)(AKT), 2016 U.S. Dist. LEXIS 121215, at *16 (E.D.N.Y.
Sept. 7, 2016). A party objecting to on-site inspection as "unduly burdensome" must
demonstrate specifically "why and how it would be so" -- a showing that is glaringly lacking
from plaintiffs' letter. See Seife v. United States Dep't of State, 298 F. Supp. 3d 592, 611
(S.D.N.Y 2018) In Seife, a FOIA case, a government agency submitted the declaration of an
agency official averring that searching for the records requested for inspection by the opposing
party would be "incredibly burdensome;" however, the court held that the official's explanation
of his objection was insufficient, noting, "[the agency official] provides no information regarding
the total number of email accounts that would need to be searched, or the level of difficulty of, or
amount of time required by, the search process itself. Absent such or similar information
describing with reasonable specificity the actual burden imposed by the request, the Court cannot
conclude that a response to [the opposing party's] request would in fact be unduly burdensome").
Id. at 612. Cf. Norton v. Town of Islip, No. 04-CV-3079 (PKC)(SIL), 2018 U.S. Dist. LEXIS
177811, at *32 (EDNY Oct. 16, 2018) (court denied as unduly burdensome a discovery request
for a second on-site inspection which would "require the physical separation of a significant
number of privileged and non-privileged documents"). Here, there is little burden to plaintiffs’
counsel, who would merely need to sit in a conference room at the offices of the Corporation
Counsel and view files on a computer, while advising defendants which files they would like
copied. As counsel was advised, there is approximately four terabytes of information, much of
which is likely not necessary to be reproduced2. Rather than just a time consuming and
wholesale copying of information, a targeted reproduction of truly needed materials, once the
files are reviewed, may be in order here. It makes one wonder if the reason they don’t want to
inspect the documents at the offices of the Corporation Counsel is because with the tremendous
volume of documents already in their possession, plaintiffs’ counsel don’t really need or want
much of the duplicative documents in the CCRB and IAB files 3 and don’t want to spend time

2
  Including, but not limited to, written and audio recordings of voicemails left for witnesses who were not
cooperative with investigations, duplicates of videos that have already been produced, NYPD documents that have
already been produced, etc.
3
  Generally, the only unique and useful information that would be contained in these files is closing reports which
tend to be just a few pages long and officer/witness interviews.
         Case 1:20-cv-08924-CM Document 226 Filed 08/05/21 Page 3 of 5




actually reviewing what they know is likely useless, unimportant, irrelevant and duplicative
material.

        Plaintiff's third argument, that defendants have "waived" the opportunity to provide the
requested CCRB and IAB records for inspection by plaintiffs because defendants previously
agreed to "produce" these records, is belied by the plain language of Rule 34 of the Federal Rules
of Civil Procedure, which plaintiffs inaptly cite in support of their failed argument. Specifically,
plaintiffs contend, "Federal Rule of Civil Procedure 34(b)(2)(B) clearly differentiates between a
party agreeing to 'produce copies' in lieu of allowing an 'inspection,' Defendants’ responses
clearly state that they chose to produce documents, and they have repeatedly told Plaintiffs (and
this Court) they would be producing documents, without mentioning their plan to make them
available for limited inspection and copying instead." (Dkt no. 219 at 3-4) This argument relies
upon faulty reasoning and a mistaken reading of Rule 34. Rule 34 does not require a party
responding to discovery requests to choose between either "producing" to the requesting party or
permitting the requesting party to inspect documents or electronically stored information (ESI).
Rather, as is immediately evident from the title of Rule 34, "Producing Documents,
Electronically Stored Information, and Tangible Things... for Inspection and Other Purposes,"
the concepts of "producing" and "inspecting" are not mutually exclusive for purposes of Rule 34.
Fed. R. Civ. P. 34 (emphasis added).

        This reading is reinforced by Rule 34(a)(1)(A), which reads: "(a) In General. A party
may serve on any other party a request within the scope of Rule 26(b): (1) to produce and permit
the requesting party or its representative to inspect, copy, test, or sample the following items in
the responding party's possession, custody, or control: (A) any designated documents or
electronically stored information..." Fed. R. Civ. P. 34(a)(1)(A) (emphasis added). Again, this
language indicates that a party may both "produce" documents and/or ESI and make the same
available for "inspection." In fact, this clause suggests that "production" may be a necessary part
of the process in making the requested documents/ESI available for "inspection."

        The clause that plaintiffs cite in a misguided effort to support their argument that
defendants may not produce the CCRB and IAB files for inspection by plaintiffs, Rule
34(b)(2)(B), applies to a party's responses to discovery requests, stating: "For each item or
category, the response must either state that inspection and related activities will be permitted as
requested or state with specificity the grounds for objecting to the request, including the reasons.
The responding party may state that it will produce copies of documents or of electronically
stored information instead of permitting inspection...." Fed. R. Civ. P. 34(b)(2)(B) (emphasis
added). One reason that plaintiffs' interpretation of this clause is so far off-base may be that they
failed to consider its meaning within the context of the rest of the Rule. Because a plain reading
of Rule 34, starting with its very title and continuing with clause 34(a)(1)(A), makes clear that
producing requested discovery material and making requested discovery material available for
inspection are not always two distinct concepts as contemplated by Rule 34 -- and in fact, such
processes may overlap with another, as suggested by clause 34(a)(1)(A), see supra, it is
important to read clause 34(b)(2)(B) with this in mind. Clause 34(b)(2)(B) simply signifies that,
if a party responding to a discovery request to both "produce and permit the requesting party...to
inspect, copy, [etc.]...any designated documents or electronically stored information," has an
objection to making the requested items available for inspection, that party must "state its
              Case 1:20-cv-08924-CM Document 226 Filed 08/05/21 Page 4 of 5




objections with specificity.4" (Fed. R. Civ. P. 34(b)(2)(B)). That responding party also "may state
that it will produce copies of documents or of electronically stored information instead of
permitting inspection." Id. (emphasis added). Thus, the responding party that objects to
providing requested discovery material for inspection has the option of producing hard copies of
documents or ESI rather than permitting the requesting party to inspect the same. However, this
is obviously not required of the responding party but rather is left to its discretion (the operative
word being "may").

        It is also significant that this clause, and only this clause, within Rule 34 makes reference
to producing "copies of documents [or ESI]." (Fed. R. Civ. P. 34(b)(2)(B). Every other time the
term "produce" (or any other variation of the term) appears within Rule 34, it clearly has a
general meaning which may vary depending on the specific context; for example, in clause
34(a)(1)(A), it appears to encompass the process of making documents and/or ESI available for
inspection, i.e., "[a] party may serve on any other party a request within the scope of Rule
26(b)...to produce and permit the requesting party...to inspect, copy, [etc.]....any designated
documents or electronically stored information..." Fed. R. Civ. P. 34(a)(1)(A) (emphasis added).
In clause 34(b)(2)(B), however, the reference to "copies of documents [or ESI]" distinguishes
this particular use of the term "produce" as referring, in this specific context, to production of
hard copy documents. The fact that only this singular use of the term "produce" within the
whole of Rule 34 is defined by the addition of the words "copies of documents or of
electronically stored information" evidences the fact that the drafters of Rule 34 did not intend
for the term "produce" to strictly refer to the production of hard copy documents or ESI every
time it appears in the text of Rule 34.

        Finally, plaintiffs' fourth argument is wrongheaded and irrelevant, as it relies upon a
mischaracterization of an out-of-circuit case which is wholly inapposite. The case plaintiffs cite,
Lenard v. Greenville Mun. Separate Sch. Dist., 75 F.R.D. 448 (N.D. Miss. 1977), in no way
stands for the proposition that "the party inspecting the documents can make copies..." (Dkt no.
219 at 4). Rather, the holding of Lenard turned on the fact that the records the requesting party
(the plaintiff) sought to inspect were publicly available, which relieved the defendants of the
obligation to produce them to plaintiff in discovery. See id. at 451 ("These reports are available
for inspection and/or copying by plaintiff in the clerk's office. They are also available for
inspection and/or copying by plaintiff in the business office of the district. The availability of the
records should solve this problem. The court does not feel that the district should be required to
make copies for the use of plaintiff, since she can secure her own, if such she desires."). The
holding in that case had nothing at all to do with the "proper procedure" for inspection of
documents in the discovery process, or which party should be responsible for making copies of
records inspected. And plaintiffs' baseless statement that defendants have "misstate[d] the
procedure for allowing inspection of documents" is simply incorrect.

       Defendants’ production is not late. It was available for inspection prior to the July 31,
2021 document discovery deadline. Plaintiffs simply chose not to accept defendants’ invitation
and avail themselves of the opportunity to inspect. Fees and sanctions are certainly not
appropriate, as shown supra, defendants’ decision to make certain discovery materials available


4
    (citing Fed. R. Civ. P. 34(a)(1)(A)) (emphasis added);
         Case 1:20-cv-08924-CM Document 226 Filed 08/05/21 Page 5 of 5




for inspection is permissible under Rule 34. As such, plaintiffs’ application should be denied in
its entirety.
